Title: From George Washington to Lieutenant Colonel La Radière, 25 January 1778
From: Washington, George
To: La Radière, Louis-Guillaume-Servais des Hayes de



Sir
Head Quarters Valley Forge 25th Jany 1778

I have your favr of the 13th instant. As the majority of the Council were for erecting the new works upon West Point in preference to the place upon which Fort Clinton was built, I desire that they may be carried on with all dispatch. If we remain much longer disputing about the proper place, we shall lose the Winter, which is the only time that we have to make preparations for the reception of the Enemy. I am afraid if you leave the Works to come down here, that matters will not go on properly in your absence, for I should imagine that the Eye of the Engineer is constantly wanting over Men not used to such Business. I have not yet seen Genl Duportail, but whatever he lays before me for

my decision, I shall endeavour to determine with impartiality. I am Sir Yr most obt Servt

G. W——n

